ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_ORD_01_NA_00_EN.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE INDIAN OCEAN
                           (SOMALIA v. KENYA)


                        ORDER OF 2 FEBRUARY 2017




                             2017
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                     DANS L’OCÉAN INDIEN
                           (SOMALIE c. KENYA)


                     ORDONNANCE DU 2 FÉVRIER 2017




4 CIJ1116.indb 1                                       8/12/17 10:39

                            Oﬃcial citation :
               Maritime Delimitation in the Indian Ocean
             (Somalia v. Kenya), Order of 2 February 2017,
                       I.C.J. Reports 2017, p. 88




                         Mode oﬃciel de citation :
               Délimitation maritime dans l’océan Indien
            (Somalie c. Kenya), ordonnance du 2 février 2017,
                        C.I.J. Recueil 2017, p. 88




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-157314-5
                                            No de vente :   1116

                                           2 FEBRUARY 2017

                                               ORDER




                   MARITIME DELIMITATION
                    IN THE INDIAN OCEAN
                     (SOMALIA v. KENYA)




                   DÉLIMITATION MARITIME
                    DANS L’OCÉAN INDIEN
                     (SOMALIE c. KENYA)




                                           2 FÉVRIER 2017

                                           ORDONNANCE




4 CIJ1116.indb 3                                             8/12/17 10:39

               88



                              INTERNATIONAL COURT OF JUSTICE

                                               YEAR 2017
   2017
2 February                                   2 February 2017
General List
  No. 161
                               MARITIME DELIMITATION
                                IN THE INDIAN OCEAN
                                        (SOMALIA v. KENYA)




                                                ORDER


               Present: President Abraham; Vice-President Yusuf; Judges Owada,
                        Tomka, Cançado Trindade, Greenwood, Xue, Donoghue,
                        Gaja, Sebutinde, Robinson, Crawford, Gevorgian;
                        Judge ad hoc Guillaume; Registrar Couvreur.



                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cle 79, paragraph 9, of the Rules of Court,
                  Having regard to the Application ﬁled in the Registry of the Court on
               28 August 2014, whereby the Federal Republic of Somalia instituted pro-
               ceedings against the Republic of Kenya concerning a dispute in relation
               to “the establishment of the single maritime boundary between Somalia
               and Kenya in the Indian Ocean delimiting the territorial sea, exclusive
               economic zone . . . and continental shelf, including the continental shelf
               beyond 200 nautical miles”,
                  Having regard to the Order of 16 October 2014, whereby the President
               of the Court, taking into account the views of the Parties, ﬁxed 13 July
               2015 as the time-limit for the ﬁling of the Memorial of the Federal Repub-
               lic of Somalia and 27 May 2016 as the time-limit for the ﬁling of the
               Counter-Memorial of the Republic of Kenya,

               4

89                maritime delimitation (order 2 II 17)

   Having regard to the Memorial of the Federal Republic of Somalia
ﬁled within the time-limit thus ﬁxed,
   Having regard to the preliminary objections to the jurisdiction of the
Court and to the admissibility of the Application raised by the Govern-
ment of the Republic of Kenya on 7 October 2015;
   Whereas the ﬁling of the preliminary objections by the Republic of
Kenya had the eﬀect, under Article 79, paragraph 5, of the Rules of
Court, of suspending the proceedings on the merits;
   Whereas, by a Judgment dated 2 February 2017, the Court found that
it had jurisdiction to entertain the Application ﬁled by the Federal Repub-
lic of Somalia on 28 August 2014 and that the Application was admissi-
ble,
 Fixes 18 December 2017 as the time-limit for the ﬁling of the Counter-
Memorial of the Republic of Kenya; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this second day of February, two thousand
and seventeen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Federal
Republic of Somalia and the Government of the Republic of Kenya,
respectively.

                                           (Signed) Ronny Abraham,
                                                       President.
                                         (Signed) Philippe Couvreur,
                                                        Registrar.




5

PRINTED IN FRANCE



                    ISSN 0074-4441
                    ISBN 978-92-1-157314-5

